United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sun Valley, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-907
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2011 appellant, through her attorney, filed a timely appeal of a January 25,
2011 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant sustained a permanent impairment of her lower extremities
warranting a schedule award.
FACTUAL HISTORY
On September 24, 2003 appellant, then a 50-year-old clerk, filed a notice of traumatic
injury alleging that she injured her low back picking up a package on September 6, 2003 in File
No. xxxxxx603. OWCP accepted her claim for lumbar strain on October 2, 2003.
1

5 U.S.C. § 8101 et seq.

Appellant filed a notice of recurrence of disability on July 10, 2007 alleging that on
September 30, 2006 she experienced a bout of extreme pain, numbness and tingling in her legs
and buttocks. A magnetic resonance imaging (MRI) scan of November 9, 2006 demonstrated
multilevel degenerative disc and facet disease most pronounced at L5-S1 with severe bilateral
neural foraminal stenosis. On December 7, 2006 Dr. Timothy J. Johans, a Board-certified
neurosurgeon, performed an L5-S1 decompressive hemilaminotomy, medial facetectomy and
wide foraminotomy. On March 7, 2007 he performed a second right L5-S1 hemilaminomy,
complete facetectomy and foraminal decompression. Dr. Johans examined appellant on
March 26, 2007 and stated that following the second surgery her numbness had improved, her
pain was much better and strength was normal. He released her to return to light-duty work. In
a note dated July 23, 2007, Dr. Johans stated that appellant reported being pushed over by her
horse in June 2007 and that she hurt her back while trying to pick up her mother-in-law.
By decision dated September 19, 2007, OWCP denied appellant’s claim on the grounds
that the medical evidence did not establish a causal relationship between her current disability
and her accepted employment injury.
Appellant filed a traumatic injury claim on October 18, 2007. She alleged that she fell
that day when a cart she was pushing caught the edge of the door hitting her right arm, OWCP
File No. xxxxxx605. Appellant alleged injury to her right arm, elbow, back and shoulders.
X-rays dated October 18, 2007 revealed moderate to advanced degenerative arthritic changes
with no evidence of a superimposed acute injury. The emergency room physician diagnosed
right elbow contusion and hematoma and lumbar contusion and coccygeal contusion on
October 18, 2007. An MRI scan dated October 27, 2007 found right laminectomy defect at
L5-S1 and diffuse annular bulging with possible recurrent disc herniation and severe bilateral
neural foraminal narrowing at the L5-S1 level. Appellant also demonstrated degenerative disc
changes and facet joint changes resulting in mild spinal stenosis at L4-5. OWCP accepted this
claim for contusion of the right elbow and contusion of the back on November 30, 2007.
Appellant requested a schedule award on December 6, 2008 under OWCP File No.
xxxxxx603. In a letter dated January 8, 2009, OWCP requested additional medical information
from appellant regarding her permanent impairment for schedule award purposes. In a report
dated March 6, 2009, Dr. Brian Johns, Board-certified in occupational medicine, noted that
appellant stopped work on January 1, 2008. He opined that appellant had reached maximum
medical improvement. Dr. Johns found evidence of nonorganic contributors to her pain
including positive Waddell signs. He evaluated appellant’s permanent impairment under the
fifth edition of the A.M.A., Guides and found 10 percent impairment of the whole person based
on her back condition.
In a letter dated July 22, 2010, OWCP stated that appellant’s 2007 claim was accepted for
contusion of the right arm and contusion of the back. It noted that Dr. Johns did not describe any
permanent impairment to her extremities.
By decision dated July 22, 2010, OWCP denied appellant’s claims for a schedule award
on the grounds that the medical evidence did not establish permanent impairment to a scheduled
member.

2

Counsel requested a telephonic hearing. Appellant testified on November 2, 2010 that
she was not knocked down by her horse or attempt to lift her mother-in-law.
By decision dated January 25, 2011, OWCP’s hearing representative reviewed and
affirmed the July 22, 2010 decision. Appellant failed to submit sufficient medical opinion
evidence to establish permanent impairment of a scheduled member.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.4
FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.5 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body.
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.6 Neither FECA nor the implementing federal regulations provide
for the payment of a schedule award for the permanent loss of use of the back or spine.7
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.8
2

5 U.S.C. §§ 8101-8193, 8107.

3

20 C.F.R. § 10.404.

4

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
5

Ernest P. Govednick, 27 ECAB 77 (1975); W.D., Docket No. 10-274 (issued September 3, 2010).

6

William Edwin Muir, 27 ECAB 579 (1976); W.D., supra note 5.

7

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

8

Rozella L. Skinner, 37 ECAB 398 (1986); W.D., supra note 6.

3

ANALYSIS
Appellant has two separate traumatic injury claims accepted for lumbar strain due to the
September 6, 2003 employment injury and the right elbow and contusion of the back due to the
October 18, 2007. She also underwent two back surgeries in late 2006 and early 2007 in the
form of right L5-S1 hemilaminomy and foraminal decompression.
Appellant filed claims for a schedule award under both claims and submitted a report
from Dr. Johns dated March 6, 2009 finding that she has 10 percent impairment of the whole
person due to her diagnosed back conditions. As noted above, she is not entitled to a schedule
award under FECA for either the whole person or the back as neither of these body parts is listed
as a schedule member. There is no medical evidence in the record describing permanent
impairment of a schedule member such as the upper or lower extremities. Without medical
evidence addressing a scheduled member, the Board finds that appellant has not submitted the
necessary medical opinion evidence to establish permanent impairment under FECA and is
therefore not entitled to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award under
FECA.

4

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

